Citation Nr: 1749020	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  16-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona 


THE ISSUE

Whether the reduction in the disability rating for asbestosis with chronic obstructive pulmonary disorder (COPD) from 30 percent to noncompensable was proper and if a higher rating is warranted.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION
 
The Veteran served on active duty from September 1954 to July 1958.  

In an October 2014 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), it was proposed that the 30 percent disability rating for asbestosis with COPD be reduced to noncompensable.  

A March 2015 rating decision reduced the 30 percent disability rating for asbestosis with COPD to noncompensable effective June 1, 2015.  In April 2015, the Veteran requested a reconsideration of the March 2015 decision.  This correspondence was not a notice of disagreement (NOD) since the Veteran did not submit a VA Form 21-0958 to initiate an NOD as is required to claims and appeals filed on or after March 24, 2015.  See 38 C.F.R. § 20.202.  

The RO determined that a reconsideration was appropriate which was undertaken in a June 2015 rating decision and which vitiated the finality of the March 2015 rating decision.  As such, although the Veteran claimed clear and unmistakable error (CUE) in the earlier March 2015 rating decision, that rating decision is not final and therefore not subject to CUE.  The June 2015 rating decision confirmed that a noncompensable rating is warranted.  The Veteran perfected an appeal to that rating decision.  The case has been certified to the Board of Veterans' Appeals (Board) from the Phoenix, Arizona RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

With respect to the reduction in ratings, regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).  In the instant case, the Veteran was notified of the proposed reduction and given 60 days to respond.  As noted, the reduction was thereafter effectuated.

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

In this case, the Veteran's reduction in the disability rating for asbestosis with COPD from 30 percent to noncompensable was "reconsidered" by the RO, but the statement of the case, while generally noting the procedural history, actually addressed the matter of an increased rating rather than the propriety of the reduction.  There was no discussion or citation to the pertinent regulations governing rating reductions, and the Veteran has not been provided the citation to the pertinent regulations governing rating reductions.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue on appeal, to include consideration of the provisions of 38 C.F.R. §§ 3.105(e) and 3.344.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, cites to pertinent law and regulations including 38 C.F.R. §§ 3.105(e) and 3.344, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
